Citation Nr: 1229904	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for residuals of pneumonia.

3.   Entitlement to service connection for toxic goiter.

4.  Entitlement to service connection for hyperthyroidism.

5.  Entitlement to service connection for rheumatic fever.

6.  Entitlement to service connection for type II diabetes mellitus.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for nerve damage.

9.  Entitlement to service connection for bronchitis.
10.  Entitlement to service connection for hypertension

11.  Entitlement to service connection for bilateral knee replacements.

12.  Entitlement to service connection for bilateral knee osteoarthritis.

13.  Entitlement to service connection for arthritis of the neck and back.

14.  Entitlement to service connection for coronary artery disease.

15.  Entitlement to service connection for emphysema.

16.  Entitlement to an increased rating for residuals of a fracture of the right fourth finger, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to April 1955, and from July 1956 to April 1959.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana.
In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in October 2008, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  He subsequently submitted a statement in November 2008 wherein he withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).

The Board notes that there does not appear to be a waiver of review by the agency of original jurisdiction for one page of additional medical evidence received by VA since the last supplemental statement of the case.  However, as the single claim that is being adjudicated by the present decision is being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.   

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

With the exception of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of pneumonia, all issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1992 rating decision denied service connection for residuals of pneumonia.  It was held that there were no residuals of any pneumonia shown.  The Veteran was notified of that decision and did not appeal.

2.  The evidence pertaining to residuals of pneumonia received subsequent to the March 1992 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

CONCLUSIONS OF LAW

1.  The March 1992 rating decision in which the RO denied service connection for residuals of pneumonia is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the March 1992 denial is new and material, the criteria for reopening the claim for service connection for residuals of pneumonia are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for service connection for residuals of pneumonia in March 1992.  

The evidence of record at the time consisted of service treatment records and a VA examination report of June 1991.  The Veteran's claim was denied in March 1992 because there was no evidence of any current residuals of pneumonia.  The June 1991 VA examination showed no abnormalities of the respiratory system.  The Veteran's lungs expanded well, there were no rales, no consolidation, and the Veteran had a good tidal flow.  Additionally, the claim was denied because the Veteran's discharge examination did not show residuals of pneumonia.

The Veteran did not initiate an appeal with the March 1992 RO decision.  See 38 C.F.R. § 20.200 (2011).  The RO's March 1992 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The present appeal was initiated in 2005.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 1992, rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 1992 includes VA treatment records and private treatment records.  As noted, at the time of the 1992 rating decision, there was no evidence of a current disability.  The additionally received treatment records, specifically, an August 1999 private treatment record, shows that the Veteran sought medical treatment for pain in both sides of his anterior chest and shortness of breath.  On examination, wheezes were noted in his lungs.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the March 1992 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material."  The Board acknowledges that the Veteran's symptoms were not specifically diagnosed as residuals of pneumonia in the 1999 record.  At a minimum, however, the evidence establishes the presence of current respiratory abnormalities.  In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Accordingly, and resolving any reasonable doubt in favor of the Veteran, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of pneumonia are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

New and material evidence to reopen the claim for service connection for residuals of pneumonia has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

At the outset, the Board notes that during the pendency of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires that notice be provided concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is required in this regard.  

The file also reflects the apparent existence of outstanding private medical records.  Specifically, in his April 2005 VA Form 21-526, the Veteran indicated he has received treatment for the conditions on appeal from Dr. Thomas H. Casanova in Corwly, Louisiana.  He has reported treatment shortly after discharge by a Dr. Jumonville.  He has reported that this physician has died and that no records are available.

A remand is also required in order to afford the Veteran VA examinations to determine the nature and etiology of his knee disorders and residuals of pneumonia.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As for his knees, current treatment records reflect the Veteran has undergone bilateral total knee arthroplasties, documented in an August 2005 private treatment record, for example.  Service treatment records show that in September 1956, the Veteran fell on concrete, and injured his right knee.  The Veteran alleges his left knee was damaged due to its overuse in compensating for the injured right knee.  A VA examination is needed to determine whether there is any relationship between the current knee disabilities and service.

As for residuals of pneumonia, as noted in the decision above, in August 1999 the Veteran sought medical treatment for pain in both sides of his chest and shortness of breath.  On examination, wheezes were noted in his lungs.  A July 1956 service examination shows the Veteran was diagnosed with pneumonia in 1955.  A VA examination is needed to determine whether there is any link between post-service symptoms, and the in-service pneumonia.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file, including the Veteran's Virtual VA file, currently includes treatment records dated to July 2005 from the Alexandria VA Medical Center (VAMC), more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Finally, a review of the claims file shows that since the statement of the case was issued, an additional relevant medical record was added to the claims file.  The record does not contain a waiver of RO jurisdiction with regard to this record and on remand, all evidence received since the October 2009 supplemental statement of the case must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO/AMC to obtain private treatment records from the following providers:  
     a.  Dr. Thomas Casanova
     b.  Christus St. Patrick Hospital

Thereafter, the RO/AMC should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

3.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Alexandria VAMC (dated since July 2005).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The Veteran should be afforded an appropriate VA orthopedic to address the nature and etiology of his knee disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current knee disorder is in any way causally related to military service.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  The Veteran should be afforded an appropriate VA examination to address the nature and etiology of his respiratory symptoms.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder is in any way causally related to military service, particularly to pneumonia from 1955.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

8.  Thereafter, the RO should readjudicate the claims. All applicable laws and regulations, and all evidence received since the October 2009 supplemental statement of the case, to include in the electronic claims file, should be considered.  If the benefits are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


